DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 11-12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al. (2013/00303190).
Regarding claim 11, Khan discloses a system (see fig.1, element 100, paragraphs [0005] and its description) comprising: a display (see fig.1, element 150, fig.10, element 1114/1100, [0014], [0077] and its description); one or more processors (see fig.1, element 150, fig. 10, element 1102, paragraph [0074] and its description); memory coupled to the one or more processors and configured to store instructions, which, when executed by the one or more processors, causes the one or more processors to perform operations comprising (see fig.1, element 150, fig. 10, elements, 1104, 1102, paragraphs [0074-0075] and its description): presenting an authorization dialog on a display of a mobile device, the authorization dialog associated with a location service authorization type that determines one or more conditions in which an application running on the mobile device is allowed to receive location services (see abstract, fig.1, element 150, 26, fig.10, element 1114/1100, [0005], [0016] and its description); receiving user input, through the authorization dialog, authorizing location service for the application according to the location service authorization type (see fig.1, element 150, “YES/NO” button, fig. 10, element 1112, paragraphs [0005], [0016], [0020-0021], [0077] and its description); determining that the application is in use on the mobile device and requests location date of the mobile device from the location service according to the location service authorization type (see fig.1, element 150, 26, “YES” button, fig. 10, element 1112, paragraphs [0005], [0016], [0020-0022] and its description); providing a location service for the application in accordance with the location service authorization type (see fig.1, element 110/150, 26, paragraphs [0005], [0016-0017], [0020-0023], figs.8-9 and descriptions); and displaying a status indicator having a visual appearance indicative of the location service authorization type of the provided location service (see fig.1, element 110/150, 26, figs.89 paragraphs [0005], [0016], [0020-0024] and descriptions).
Regarding claim 12, Khan further discloses the authorization dialog includes text provided by the application (see abstract, paragraph [0020]).
Regarding claim 16, Khan further discloses the authorization dialog is configured to be displayed only once on the display (see abstract, fig.1, element “YES/NO” button, fig.10, element 1114/1100, [0014], [0020], [0077] and its description).
Regarding claim 17, Khan further discloses the location service authorization type is determined statically using metadata of the application (see paragraph [0030]).
Regarding claim 18, Khan further discloses displaying the status indicator includes displaying a first status indicator having a first visual appearance to indicate a first location service type (see fig.9, element 1080 and its description).
Regarding claims 1-2 and 6-8 recite limitations substantially similar to the claims 11-12 and 16-18. Therefore, these claims were rejected for similar reasons as stated above. 
Allowable Subject Matter 
Claims 3-5, 9-10, 13-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647